Citation Nr: 1632063	
Decision Date: 08/11/16    Archive Date: 08/23/16

DOCKET NO.  13-05 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to an earlier effective date prior to April 30, 2012 for the grant of service connection for unspecified depressive disorder.

2.  Entitlement to an initial rating in excess of 30 percent for unspecified depressive disorder.

3.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	John R. Worman, Attorney


ATTORNEY FOR THE BOARD

K. Hughes, Counsel

INTRODUCTION

The Veteran served on active duty from January 1970 to February 1972. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the St. Paul, Minnesota, Department of Veterans Affairs (VA) Regional Office (RO) dated in November 2012 which denied entitlement to TDIU and May 2015 which granted service connection for unspecified depressive disorder rated 30 percent from April 30, 2012, the date of receipt of the Veteran's claim for service connection.  

Notably, the November 2012 rating decision had also denied service connection for a psychiatric disorder.  In March 2015, the Board remanded the claim for additional development and deferred adjudication of the claim for TDIU.  A subsequent May 2015 rating decision granted service connection for unspecified depressive disorder, rated 30 percent from April 30, 2012.  

In September 2015, the Veteran disagreed with the assigned 30 percent schedular rating and effective date.  Pursuant to a second November 2015 Board remand, the Veteran was issued a statement of the case (SOC) in December 2015 and perfected his appeal of the increased rating and earlier effective date claims by submitting a timely VA Form 9 in January 2016.  The November 2015 Board remand once again deferred the claim for a TDIU rating.  [Notably, the March 2015 and November 2015 Board remands were by Veterans Law Judges (VLJs) other than the undersigned.  The case has been reassigned.]


FINDINGS OF FACT

1.  The first communication from the Veteran expressing intent to file a claim of service connection for a psychiatric disorder (claimed as PTSD (posttraumatic stress disorder), depression and anxiety) was received on April 30, 2012.

2.  The Veteran's unspecified depressive disorder is not shown at any time during the appeal period to have been manifested by symptoms productive of impairment greater than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks; symptoms productive of occupational and social impairment with reduced reliability and productivity are not shown.

3.  The Veteran's service-connected unspecified depressive disorder and tinnitus, rated 40 percent combined from April 30, 2012, have not been shown at any time during the appeal period to be of such severity so as to preclude substantially gainful employment.


CONCLUSIONS OF LAW

1.  An effective date prior to April 30, 2012, is not warranted for the award of service connection for unspecified depressive disorder.  38 U.S.C.A. §§ 5101, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2015).

2.  A rating in excess of 30 percent for the Veteran's adjustment disorder is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code (Code) 9435 (2015).

3.  The criteria for assignment of TDIU are not met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Legal Criteria, Factual Background, and Analysis

The Board has reviewed all of the evidence in the Veteran's claim file, with an emphasis on the medical evidence pertinent to the claims on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Earlier Effective Date

Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  The effective date of an award of disability compensation shall be the day following separation from service or the date entitlement arose if the claim is received within one year of separation.  38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(b)(2).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a Veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the Veteran, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155.

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

Private treatment records, including among records received from the Social Security Administration (SSA), note depression since January 2011 and anxiety since March 2011.  SSA records also include a February 2012 psychological evaluation report which notes that the Veteran was "referred for a consultative examination due to 'anxiety, depression."'  It is noted that the Veteran reported his anxiety and depression developed following his accident and back surgery in 2003 and his symptoms generally worsened with his back difficulties.  He reported no current or history of psychological/counseling services; however, he was prescribed venlafaxine for management of mood or behavior.  A February 2012 SSA disability determination shows that, beginning November 2011, the Veteran was disabled due to primary discogenic and degenerative back disorders and secondary affective/mood disorders.

The Veteran's claim of service connection for PTSD, depression and anxiety is dated stamped as received by VA on April 30, 2012.  

Based on a thorough review of the record, the Board finds that the preponderance of the evidence is against the Veteran's claim for an effective date earlier than April 30, 2012, for the grant of service connection for unspecified depressive disorder (and he has made no specific contention disputing the assignment of an effective date).

There is no evidence of a formal or informal claim being received by VA prior to April 30, 2012.  Although records from SSA show findings of depression as early as January 2011, they do not identify service connection for depression as a benefit being sought.  Private treatment reports, alone, cannot serve as an informal claim for service connection (and, as private treatment records, they were not constructively of record prior to receipt by VA).  An effective date of an award of service connection is not based on the earliest medical evidence showing a causal connection, but on the date that the application upon which service connection was eventually awarded was filed with VA.  Lalonde v. West, 12 Vet. App. 377, 382 (1999).  Further, as the Veteran separated from service many years prior to filing his claim, an effective date corresponding to the date following separation from service is not warranted.  Thus, the effective date is the date of receipt of the claim or the date entitlement arose, whichever is later.  The date of receipt of the claim is the later date, and was properly used as the effective date.

Accordingly, VA is precluded from granting an effective date for this award of service connection prior to April 30, 2012, because the RO has already assigned the earliest possible effective date provided by law.  As the law is dispositive in this matter, the appeal is denied.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).

Increased Rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

With the initial rating assigned following a grant of service connection, separate (staged) ratings may be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Psychiatric disabilities such as unspecified depressive disorder are evaluated under the General Rating Formula for Mental Disorders.  A 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Code 9435.  

The Board notes that effective August 4, 2014, VA amended the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the DSM-IV and replace them with references to the recently updated Fifth Edition (DSM-5).  See 79 Fed. Reg. 149, 45094 (August 4, 2014).  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the AOJ on or after August 4, 2014.  VA adopted as final, without change, the interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board as of August 4, 2014, even if such claims are subsequently remanded to the AOJ.  See 80 Fed. Reg. 53, 14308 (March 19, 2015).  The RO certified the Veteran's appeal to the Board after August 4, 2014 (in October 2014) and as such, this claim is governed by DSM-5.

The Board is cognizant that according to the DSM-5, clinicians do not typically assess Global Assessment of Functioning (GAF) scores.  The DSM-5 introduction states that it was recommended that the GAF be dropped from DSM-5 for several reasons, including its conceptual lack of clarity (i.e., including symptoms, suicide risk, and disabilities in its descriptors) and questionable psychometrics in routine practice.  Although the record does not include GAF scores during the appeal period of the Veteran's claim, the Board will apply the most favorable evidence and will adjudicate the claim based on the totality of the evidence of record.  See 38 C.F.R. § 4.126(a). 

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remissions.  38 C.F.R. § 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b).

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  On the other hand, if the evidence shows that the veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Mauerhan v. Principi, at 443.  The Court of Appeals for the Federal Circuit has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).  Ultimately in Mauerhan the Court upheld the Board's decision noting that the Board had considered all of the veteran's psychiatric symptoms, whether listed in the rating criteria or not, and had assigned a rating based on the level of occupational and social impairment.  Mauerhan v. Principi, at 444.

As noted above, the Veteran's claim of service connection for PTSD, depression and anxiety was received by VA on April 30, 2012.  

VA and private treatment records, including records from the Social Security Administration (SSA) in connection with the Veteran's claim for SSA disability benefits, show findings of anxiety and depression; however, these records do not show that he has undergone mental health counseling.  [Notably, although the mental health evaluation from SSA was conducted in February 2012, 2 months prior to the period of this appeal, it is notable that the examiner found the Veteran's "general mental capacity for understanding, remembering, following instructions, sustaining attention and concentrating, all appear adequate in development and show no general impairment" and "[h]is general mental capacity for carrying out work-like tasks with reasonable persistence or pace, respond appropriately to brief and superficial contacts with co-workers and supervisor, as well as tolerate stress and pressures typically found in an entry-level workplace appeared to demonstrate occasions of slight impairment per report of current mental health symptoms."]  Moreover, VA treatment records note that, on Depression Screening in May 2012, May 2013 and July 2014, the "score was 0 which is a negative screen for depression."  These records also do not include a psychiatric disorder on the Veteran's "Active Problems" list.  

In a May 2014 private disability benefits questionnaire (DBQ), A. W. F., PhD., diagnosed the Veteran's mental disorder as depressive disorder due to another medical condition, with mixed features, (and commented that DSM-V does not utilize GAF scores).  After review of the Veteran's claims file and conducting a mental status examination by telephone, Dr. F opined that the Veteran's psychiatric disability resulted in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  The examination report shows that the Veteran's psychiatric symptoms include depressed mood, anxiety, chronic sleep impairment, mild memory loss (such as forgetting names, directions or recent events), flattened affect, impaired abstract thinking, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty adapting to stressful circumstances (including work or worklike setting), inability to establish and maintain effective relationships, and intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene).  

In a separate remarks section, Dr. F noted that the Veteran complained "that the [service-connected] tinnitus causes him frequent pain, that he has difficulty sleeping and concentrating" and "[t]The difficulties he is having has resulted in increasing depression and anxiety."  Dr. F concluded that "it is more likely than not that his Tinnitus has been at least a 50% contributor to his mental condition and significantly reduces the veteran's ability to function both in social and occupational contexts."  Dr. F also noted that the severity of the Veteran's psychiatric disorder was present at "this" level when he filed his April 2011 claim.  

In another separate opinion section, regarding the Veteran's service-connected impairments and his ability to do work-related activites, Dr. F noted that the Veteran would have trouble with concentration and need an average of 1 or more extra breaks per day of at least 15 minutes to regain focus.  

[In support of his examination report and opinion, Dr. F provided treatises from medical journals, including "Use of mental health services by veterans disabled by auditory disorders" from the Journal of Rehabilitation Research & Development, which found that "veterans disabled by auditory disorders were more likely than other disabled veterans to use VA mental health services at least once."  Notably, the treatise evidence was submitted in connection with the Veteran's claim for service connection for a psychiatric disorder and focused on etiology, rather than severity of disability.]  

A May 2015 VA mental disorders examination report (the examination was conducted on April 29, 2015; the examiner signed the examination report on May 1, 2015) provides a diagnosis of unspecified depressive disorder (secondary to his service-connected tinnitus).  The examiner noted that the Veteran presented for the evaluation as alert and oriented to person, place and time; he was casually dressed and appropriately groomed, his speech and eye contact was within normal limits and he interacted in a logical, coherent and cooperative fashion.  His affect was dysphoric, he reported not socializing due to significant difficulty hearing and endorsed feelings of depression related to physical restriction and hearing loss.  The Veteran also described "broken sleep" and losing concentration "from time to time."  His mental disorder symptoms included depressed mood, chronic sleep impairment, difficulty in establishing and maintaining effective work and social relationships, feelings of hopelessness and feelings of guilt or worthlessness.  Regarding reliability and credibility, the examiner noted "mild concerns" due to over-endorsement of symptoms.  The functional limitations of the Veteran's depression were mild impairment of concentration, short-term memory and mood; mild intermittent impairment of reliability, productivity and abilty to interact with supervisors and coworkers; and no significant impairment of ability to follow directions, judgment, abstract thinking and self-care.  After examination of the Veteran and review of his claims file, including the private opinion attributing his mental disorder to his service-connected tinnitus and SSA records, the examiner opined that the Veteran's unspecified depressive disorder resulted in occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only durijng periods of significant stress, or; symptoms controlled with medication.  

Based on this evidence, the May 2015 rating decision granted service connection for unspecified depressive disorder, rated 30 percent.  

The preponderance of the evidence is against a rating in excess of 30 percent.  The Board finds highly probative and persuasive the opinion of the May 2015 VA examiner which found that symptoms of the Veteran's unspecified depressive disorder had not produced occupational and social impairment with reduced reliability and productivity or more severe symptoms, so as to meet the criteria for the next higher, 50 percent, rating, or an even higher rating.  He did not display, for example, flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impaired judgment; or impaired abstract thinking.  Although the Veteran had memory impairment, it was described as mild (e.g., not resulting in retention of only highly learned material or forgetting to complete tasks.)  Consequently, a schedular rating in excess of 30 percent is not warranted.  

The Board notes the May 2014 private DBQ submitted by the Veteran from Dr. F.  In this regard, it is noted that greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and whether or not and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).

It is notable that Dr. F opined that the Veteran's psychiatric disability resulted in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood; so as to warrant an increased 70 percent rating.  However, the Board finds the findings of Dr. F to be of little probative value given that Dr. F did not observe the Veteran (the examination was conducted by telephone) and his description of the Veteran's psychiatric symptoms appear to be significantly out of proportion with the VA and private treatment records both before and after his examination and the clinical evidence from SSA (which found that the Veteran's psychiatric symptoms "demonstrated slight impairment" and is consistent with the May 2015 VA mental disorders examination report which found that the Veteran's psychiatric disorder resulted in "mild or transient symptoms.")  Further, Dr. F's findings are essentially limited to describing symptoms rather than providing any overall conclusions or discussion as to the degree of occupational and social impairment that has resulted from the Veteran's symptoms.  

The weight of the evidence is against an evaluation in excess of 30 percent for the Veteran's mental disorder.  The Board has not excluded any symptoms from consideration.  The competent lay and medical evidence do not more nearly approximate the severity, frequency, or duration of symptoms contemplated for the next higher disability rating.  The Veteran is competent and credible to report the severity, frequency, and duration of his symptoms.  Layno v. Brown, 6 Vet. App. 465, 471 (1994).  Furthermore, the Board generally accepts that the Veteran's report of symptoms is credible.  However, the evidence of frequency, severity, and duration of psychiatric symptoms, to include the length of remissions, and capacity for adjustment during periods of remission does not approximate the criteria for an evaluation in excess of 30 percent.  Whether a disability meets the schedular criteria for the assignment of a higher evaluation is a factual determination by the Board based on the Veteran's complaints coupled with the medical evidence.  Here, both the lay and VA medical evidence are highly probative.  However, although the Veteran may believe that he meets the criteria for the next higher disability rating, his complaints along with the more probative medical findings do not meet the schedular requirements for a higher evaluation than assigned.

The Board has considered whether this matter should be referred to the Chief Benefits Director or the Director, Compensation Service for consideration of an extraschedular evaluation under 38 C.F.R. § 3.321.  In Thun v. Peake, 22 Vet. App. 111 (2008), the United States Court of Appeals for Veterans Claims (Court) clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the AOJ or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

Here, the symptoms of, and impairment of function resulting from, the Veteran's service-connected psychiatric disability fall within the criteria for the 30 percent schedular rating assigned.  The record does not reflect (or suggest) any symptoms/impairment of this disability not encompassed by the schedular criteria.  Therefore, those criteria are not inadequate, and referral for extraschedular consideration is not warranted.

TDIU

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.

If there is only one such disability, it must be rated at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent.  For those Veterans who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a), total disability ratings for compensation may nevertheless be assigned when it is found that the service-connected disabilities are sufficient to produce unemployability; such cases should be referred to the Director, Compensation and Pension Service, for extraschedular consideration.  38 C.F.R. § 4.16(b).

In this case, the schedular criteria for the assignment of a TDIU are not met.  The Veteran is currently in receipt of service connection for unspecified depressive disorder associated with tinnitus, rated 30 percent, and tinnitus, rated 10 percent, for a total combined rating of 40 percent from April 30, 2012.  Thus, the Veteran does not meet the schedular requirements for a TDIU under 38 C.F.R. § 4.16(a).

Hence, the Board will now consider whether the Veteran is entitled to consideration for extraschedular rating under 38 C.F.R. § 4.16(b).  The central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19.  Substantially gainful employment is defined as work which is more than marginal and permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  The fact that a Veteran may be unemployed or has difficulty obtaining employment is not determinative.  The ultimate question is whether the Veteran, because of a service-connected disability, is incapable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

On his April 30, 2012 VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, the Veteran states that he has not worked since November 2011 as a result of "all" of his service-connected disabilities.  He had been working as the director of safety/risk management.  He also reported that he was in receipt of workers compensation benefits until May 2012, after which he would receive SSA disability benefits.  

Records from SSA show that the Veteran was awarded benefits based on a primary diagnosis of disorders of the back (discogenic and degenerative) and a secondary diagnosis of affective/mood disorders.  As noted above, a February 2012 psychiatric examination report in connection with his SSA claim notes that the Veteran's mental health symptoms resulted in "slight impairment."  The examiner further noted that the Veteran reported "that difficulties result from interference from pain and physical problems as opposed to mental health problems."  

A July 2012 VA General Medical examination report notes that the Veteran "is primarily limited by his coronary artery disease, peripheral vascular disease, and COPD [chronic obstructive pulmonary disease] 60% and by his low back condition and cervical condition 40%."  

On August 2012 VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefits, the Veteran's employer responded that the Veteran last worked in December 2011 as a surveillance operator and his employment was terminated because he failed to return from leave.  

The May 2014 opinion from Dr. F notes that the Veteran's mental problems would result in "3 or more" missed days from work, require him to leave early from work 2 days per month and result in trouble with concentration requiring "an average 1 or more extra breaks per day of at least 15 minutes to regain focus."

In contrast, the May 2015 VA mental disorders examination report includes the opinion that "[i]t is less likely than not that the Veteran is unemployable due to depression."  

Upon consideration of the foregoing, the Board finds that the record contains evidence that the Veteran is currently unemployable; however, it does not establish that his inability to maintain gainful employment is due solely to his service-connected tinnitus and unspecified depressive disorder.  Specifically, although his service-connected tinnitus and unspecified depressive disorder have resulted in functional limitations, his unemployability has been attributed to his nonservice-connected disorders, identified as coronary artery disease, peripheral vascular disease, COPD and back problems.  Although statements from Dr. F suggest that the Veteran is unemployable as a result of his service-connected mental disorder, as explained above, the Board finds the findings of Dr. F to be of little probative value with respect to the degree of impairment that has resulted from the Veteran's symptoms.  Therefore, referring the claim to the Director for extra-schedular consideration is not warranted. 

The medical and lay evidence establishes that the Veteran is unemployable due to a combination of service-connected and nonservice-connected disabilities.  However, nonservice-connected disabilities may not be considered in the determination of whether the Veteran warrants TDIU.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  As such, it is also clear that the Veteran is not unemployable with consideration of his service-connected conditions alone and the benefit-of-the-doubt rule is inapplicable.  Therefore, the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

An effective date earlier than April 30, 2012, for the grant of service connection for unspecified depressive disorder is denied. 

A rating in excess of 30 percent for unspecified depressive disorder is denied.

A total disability rating based on individual unemployability due to service-connected disabilities is denied.




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


